Title: Thomas Jefferson Randolph to James Madison, 7 May 1827
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Undersigned submits to your body the following proposition as trustee for Mr Randolph, viz, he will
                            loan to the University a sum not exceeding twenty five thousand dollars, bearing an interest of six per cent per annum
                            payable semi-annually, irredeemable in twenty years: after that term at the will of the Rector and visitors provided that
                            no payment be less than two thousand dollars, bonds of $500 each payable to the trustee or bearer numbered from 1 upwards,
                            to be given by the proper authorities of the University Very respectfully
                        
                            
                                Th: J. Randolph
                            
                        
                    